Title: Enclosure: Propositions pour fournir une certaine quantité de Bois de construction…, 10 July 1789
From: Swan, James
To: 



Enclosure
Propositions pour fournir une certaine quantité de Bois de construction en Chêne-vert, cèdre et Cyprès; des Courbes de Chêne vert, et des grandes Chevilles, en bois de Carouge ou l’acacia de l’Amérique, à l’usage de la Marine pour Sa Majesté à Brest, Toulon, Rochfort et Cherbourg.
Le Souscrivant, au nom d’une Compagnie aux Etats-Unis d’Amérique, conviendra de fournir chaque année pendant six ans, à commencer dès l’année 1790, de Cinq à Dix mille mesures de quarante piés cubiques du Bois de charpente en chêne vert, Cyprès et Cèdre, dont un tiers de la quantité en chaque genre. Le Chêne et le Cyprès depuis 7¼ pouces jusqu’à 16¾ pouces en quarré. Le Cèdre sera de la grandeur ordinaire, qui n’est pas si grand en quarré que le Chêne et le Cyprès, et le tout sera proportionné depuis la plus petite mesure jusqu’à la plus grande.
Il fournira aussi autant de Courbes de Chêne vert qu’on pourra tirer d’une pareille quantité de Merrain, qui durent presqu’autant que le fer.
Il fournira en outre des grandes chevilles de Carouge ou d’acacia de l’Amerique. Ce bois passe pour le meilleur qu’on puisse employer à ce sujet, puisque les chevilles qui en sont faites conservent leur duretée, et grossir sous l’eau, par lequel les Madriers qu’ils attachent sont bien fermé.
Ces bois sera reçu et examiné par une personne, ou des personnes nommées par le Gouvernement, et s’il ne se trouvoit pas bon, d’après cet examen, on le laissera au compte des Pourvoyeurs.
Le prix du tout sera le même que celui qu’on donne pour le chêne blanc de France ou d’Europe des mêmes dimensions.
A être payé au credit ordinaire.
Celui qui fait cette proposition trouvera une Caution à Paris, solvable, et dont on pourra être très sêr, qui garantira l’execution du côté des Pourvoyeurs.
Si un essai étoit d’abord nécessaire, les Pourvoyeurs sont disposés à en faire un dans un an, à être délivré à tel Port de France qu’on voudra. Mais comme il n’y a pas d’autre pays que les Etats-Unis qui puisse fournir ces objets, et comme il n’y a qu’une espèce de chacun de ces Bois, puisque l’on n’ignore pas que la qualité du chêne vert est incomparable pour la solidité et la durée, qu’il s’endurcit avec le tems, qu’il résiste aux vers, que le Cèdre et le Cyprès possédent les mêmes qualités, si ce n’est qu’ils sont beaucoup plus légers que le chêne, et le Cyprès dure très longtems hors de l’eau, en conséquence il est très propre pour  les ouvrages de dessus; que, ces choses étant connues, il présume qu’on pourroit faire actuellement un contrat, mais qu’au reste il s’en rapporte à ce que l’on voudra.
Il est peut-être inutile d’observer que la Nation, en se servant de ces Bois, n’auroit pas besoin de garnir le fond des Navires en cuivre, ni de construire aussi souvent des Vaisseaux neufs pour remplacer les vieux, ni de faire des réparations réïtérées occasionées par la périr du membres, &c., en peu d’années. Ces deux derniers étant des objets de la dernière conséquence pour les Vaisseaux de Guerre, et en tems de Guerre.
Il seroit bon d’observer que les Bois en question n’ont jamais été essayés en France. Ceux qui l’ont été, et que l’on a trouvé si mauvais, étoient tirés de la Nouvelle Angleterre, au lieu que ceux-ci viennent de la Georgia.
se Soumet humblement

par J. Swan


Paris, Rue de Bourbon F. St. G.no. 161. ce 10 Juillet 1789.


